536 F. Supp. 538 (1982)
Samuel P. GODDARD, Art Hamilton, and Jones Osborn, Plaintiffs,
San Carlos Apache Tribe, Ned Anderson, Herbert Edwards, Leo Natsyn, and Phillip Cassadore, Intervenors-Plaintiffs,
v.
Bruce BABBITT, Governor of Arizona; and Rose Mofford, Secretary of State of Arizona, Defendants,
Thomas J. Pappas, Intervenor-Defendant.
No. CIV-81-1497-PHX-CAM.
United States District Court, D. Arizona.
April 2, 1982.
*539 John P. Frank, David J. Cantelme and Kevin Olson, Lewis & Roca, Paul Eckstein, Craig W. Soland, Ana Maria Martel and Douglas Gerlach, Brown & Bain, for plaintiffs.
Warner Lee, Ryley, Carlock & Ralston, Steven J. Silver, Sp. Asst. Atty. Gen., Campana & Horne, Phoenix, Ariz., for Rose Mofford.
Andrew D. Hurwitz, Phoenix, Ariz., for Babbitt.
Bruce Babbitt, pro se.
Joe P. Sparks, Sparks & Siler, Scottsdale, Ariz., for intervenors-plaintiffs San Carlos Apache Tribe, Ned Anderson, Herbert Edwards, Leo Natsyn and Phillip Cassadore.
John E. Herrick, Knollmiller, Herrick & Brown, Tempe, Ariz., for intervenor-defendant Pappas.
Before WALLACE, Circuit Judge, MUECKE, Chief Judge, and CORDOVA, District Judge.

FINDINGS OF FACT AND CONCLUSIONS OF LAW

I. ACTION

A. Description of Action

Plaintiffs, by this action, seek a declaration that the reapportionment of the Arizona Legislature (House Bill 2001) and redistricting of the congressional districts of Arizona (House Bill 2002), by the Arizona Legislature, are unconstitutional under Article I, Section 2, and Fourteenth and Fifteenth Amendments to the United States Constitution.
Intervenor-plaintiffs seek to have the legislation declared unconstitutional under the Fourteenth and Fifteenth Amendments to the United States Constitution, and 42 U.S.C. § 1983.
Intervenor Pappas seeks to have House Bill 2001 declared unlawful on the basis of the violation of the Voting Rights Act of 1965 as determined by the Department of Justice and seeks to have House Bill 2002 declared unlawful on the basis of the violation of the one man, one vote rule.

B. Parties

Plaintiffs are Samuel P. Goddard, Representative Art Hamilton, and Senator Jones Osborn. Plaintiff Hamilton is the minority leader in the Arizona House of Representatives. Plaintiff Osborn is the minority leader in the Arizona Senate. Plaintiff Goddard is the Chairman of the Democratic Party of the State of Arizona.
Intervenor-plaintiff San Carlos Apache Tribe is a dependent sovereign Indian nation, and a federally recognized Indian tribe with over 8,000 members, all of whom have an interest in political representation through legislative districts and congressional districts in elections held in the State of Arizona.
Intervenors-plaintiffs Ned Anderson, Herbert Edwards, Leo Natsyn, and Phillip Cassadore are American Indians, enrolled members of the San Carlos Apache Tribe, are over 18 years of age, and maintain their permanent legal residence within the San Carlos Apache Reservation. Ned Anderson is the Chairman of the San Carlos Apache Tribe elected by popular vote of the tribe and, as such, is the chief executive officer of the San Carlos Apache tribe. Herbert Edwards and Leo Natsyn are members of the San Carlos Apache Tribal Council.
*540 Defendants are Bruce E. Babbitt and Rose Mofford. Defendant Babbitt is the Governor of the State of Arizona. Defendant Mofford is the Secretary of State of the State of Arizona.
Intervenor-defendant Thomas J. Pappas is the Chairman of the Republican Party of the State of Arizona.

II. STATEMENT OF JURISDICTION
The allegations in plaintiffs' and intervenor-plaintiffs' complaint raise claims under Article I, Section 2, and the Fourteenth and Fifteenth Amendments to the United States Constitution; the Civil Rights Act, 42 U.S.C. §§ 1983 and 1988. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1343(3) and (4), 1357, and 1362; and 42 U.S.C. §§ 1983 and 1988.

III. FACTS

A. Background Information About Arizona

1. Arizona is a state containing 14 counties, whose total land area is 113,909 square miles.
2. There are 19 Indian tribes in Arizona.
3. At the time of the 1980 elections, there were 30 legislative districts in Arizona, each of which elected one State Senator and two State Representatives.
4. At the time of the 1980 elections, there were four congressional districts in Arizona.

B. Facts About The San Carlos Apache Tribe

1. The San Carlos Apache Reservation population has historically been within a single legislative district and a single congressional district. It is the strong desire of the Tribe to remain in one legislative district and one congressional district in the future.
2. The San Carlos Apache Tribe is a dependent-sovereign Indian nation which has several executed treaties with the United States, including those of 1852 and 1853. The San Carlos Apache Reservation was established in 1871 by Executive Order as a permanent Tribal homeland for the San Carlos Apache. The boundaries of the San Carlos Apache Reservation pre-date the establishment of the State of Arizona.
3. The San Carlos Apaches are a distinct minority group and have extensive social, historical and cultural bonds which contribute to the strong community of interest among the Tribal members. The San Carlos Apaches speak their own language, enjoy a unique Indian culture and history and constitute a separate political subdivision in Arizona. The Tribe has its own constitution and government, its own police authority, health department, utility services and the Tribe exercises governmental taxing authority.
4. The San Carlos Apache Reservation comprises less than 2½% of the total land area within the boundaries of Arizona. The Reservation is a unified minority community of interests of approximately 8,000 residents, constituting 1.47% of an ideal congressional district.

C. Results of 1980 Census

1. Under the 1980 census, Arizona had grown from a total 1970 state population of 1,772,482 to a total state population of 2,717,866.
2. Under the 1980 census, Arizona is entitled to five United States congressmen. Accordingly, dividing Arizona's total population by the number of congressmen to which it is entitled, the ideal congressional district would contain 543,573 persons.
3. Dividing the State's 1980 population by the number of legislative districts, 30, the ideal legislative district would consist of 90,596 persons.
4. According to the 1980 census, Arizona's Hispanic population comprises 16.2% of the total population of Arizona; American Indians comprise 5.6% of the total population; and Blacks comprise 2.8% of the total population of Arizona.
5. 1982 is an election year for all members of the Arizona Legislature.
*541 6. Each candidate for legislative office must file a nominating petition containing a set number of signatures in order to qualify to run in the primary election. The number of signatures required is based on election results in prior elections from precincts constituting the district in which the candidate proposes to run.
7. Nominating petitions may be filed as early as May 25, 1982, and no later than June 26, 1982.
8. House Bill 2003, passed by the Arizona Legislature on December 1, 1981 directs the board of supervisors of each county to designate which precincts constitute legislative and congressional districts in accordance with legislation passed and maps submitted by the legislature to the Secretary of State.
9. Until the precincts constituting a district have been determined, the requisite number of signatures required for nomination of a candidate for the Arizona Legislature cannot be determined, and potential candidates are unable to determine in which districts they reside.

D. Adoption of House Bills 2001 and 2002.

1. The legislatively adopted congressional and legislative plans were adopted by the Arizona Legislature on December 1, 1981 as House Bills 2002 and 2001, respectively. On December 5, 1981, Governor Bruce E. Babbitt vetoed House Bill 2001 and House Bill 2002. On December 7, 1981, both the Arizona House of Representatives and Arizona State Senate overrode Governor Babbitt's veto.
2. Under House Bill 2002, the largest district, CD 3, contains 547,498 persons, and the smallest district, CD 1, contains 539,599 persons. This yields a total population variance of 7,899 persons, or 1.4%.
3. On January 6, 1981, the State of Arizona, pursuant to Section 5 of the Voting Rights Act of 1965 (42 U.S.C. § 1971, et seq.), submitted to the United States Department of Justice for pre-clearance approval, House Bill 2001 and House Bill 2002.
4. On March 8, 1982, the Attorney General of the United States, pursuant to his authority under the Voting Rights Act of 1965, as amended, pre-cleared the Arizona congressional redistricting plan (House Bill 2002), but objected to the Arizona state legislative reapportionment plan (House Bill 2001) on the grounds that the division of the San Carlos Apache Tribe into three legislative districts violated the Voting Rights Act of 1965, as amended, stating, "... the manner in which the San Carlos Indian Reservation has been fragmented into different legislative districts raises concerns which will not allow us to conclude that the legislative plan does not have a discriminatory purpose or effect."
5. As a result of House Bill 2001 and House Bill 2002, the San Carlos Apache Reservation is divided into three legislative districts and three congressional districts.
6. The legislature was put on notice before enactment and prior to the override of the Governor's veto that the effect of the legislation would be to divide the Reservation into three districts. This is demonstrated by Exhibits 26, 32, 39, 41, 85, 86, and others which have been admitted into evidence.
7. The division of the San Carlos Apache Reservation into three legislative and three congressional districts was not necessary to achieve compactness and, as nearly as practicable, population equality. Such division has the effect of diluting the San Carlos Apache Tribal voting strength and dividing the Apache community of interest.

E. Trial of This Matter

1. On March 8, 1982, a pretrial order was entered by the court, in which certain legal and factual issues were raised as to both the congressional and legislative plans, only two of which are relevant to the Court's conclusion and judgment in this matter:
(a) Whether the population variations in the congressional plan violate Article I, Section 2 and the Fifteenth Amendment to the United States Constitution.
*542 (b) Whether the division of the San Carlos Apache Reservation into Legislative Districts 4, 7, and 8 violates the Fourteenth and Fifteenth Amendments to the United States Constitution by impermissibly diluting the voting strength of the San Carlos Apache Indians.
2. Trial on this matter commenced on March 10, 1982. Evidence was received as relevant to the issues raised in the pretrial order as to the congressional plan and as relevant to issues raised in the pretrial order as to the legislative plan, as they related to the good faith of the legislature and any discriminatory effect or purpose of the plans.
3. Plaintiffs called four witnesses: Senator Jones Osborn, Representative Art Hamilton, Senator Alfredo Gutierrez, and Harland Carey. The witnesses were examined by all parties, and plaintiffs rested.
4. Intervenor-plaintiffs presented their case, based on the issues set forth above, and called two witnesses, Representative Edward Guerrero and Tribal Chairman Ned Anderson. These witnesses were examined by the parties and intervenor-plaintiffs rested.
5. Defendants began presentation of their case on March 11, 1982, and continued presentation until March 12, 1982, when the trial was recessed by the Court. Defendants called three witnesses: Representative Sam A. McConnell, and Representative Michael E. Morales and Martin Willett. All parties examined witnesses McConnell and Morales, but the cross-examination of Martin Willett had not concluded when the trial was recessed.
6. According to testimony of witnesses for plaintiffs, intervenor-plaintiffs and defendants, preservation of the status quo by keeping the San Carlos Apache Reservation in one legislative district and one Congressional district would require only minor readjustments in the district boundaries under H.B. 2001 and H.B. 2002.
7. Legislators of both parties testified that the San Carlos Apache Reservation should not have been divided.
8. Defendants contend that the division of the San Carlos Apache Reservation into three Legislative and three Congressional districts was not an action motivated by a racially discriminatory purpose.
9. On March 22, 1982, the parties to this action resolved their disputes by agreeing to submit to the court certain changes stipulated revisions to the legislative and congressional plans.
10. The Court was notified of the proposed resolution of the matter on March 23, 1982.
11. Counsel have avowed to the Court that the majority and minority leadership of the Arizona Senate and House of Representatives, speaking on behalf of their respective causes, have informed them and authorized them to represent to the Court that the Arizona Legislature intends to take no further action on this matter, and because of the exigent circumstances set forth in paragraphs 5-9 of Section C, they are desirous of this Court approving and ordering into effect the stipulated revisions to the legislative and congressional plans as agreed to on March 22, 1982, and the Court so finds.
12. The parties stipulate and represent that House Bill 2002 failed to achieve numerical equality as nearly as practicable.

F. Effect of Stipulated Revisions on Legislative and Congressional Districts


1. The Congressional Plan

a) Population Variance: Under the stipulated revisions to the congressional plan, the largest district, CD 5, contains 543,775 people and the smallest district, CD 2, contains 543,367 people. This yields a total population variance of 408 people, or 0.075%.
*543 b) Racial and Ethnic Impact: Under the stipulated revisions to the congressional plan the percentage of racial and ethnic minorities within four of the five districts remains consistent with the percentage of population that these groups constitute in the existing congressional districts. New Congressional District 2 contains a minority population constituting 47.21% of the total district population. This is an increase of 17.21% over the highest percentage of minority population in the existing congressional districts.

2. The Legislative Plan

a) Population Variance: Under the stipulated revisions to the legislative plan, the largest district, LD 4, contains 94,084 people and the smallest district, LD 9, contains 86,470 people. This yields a total population variance of 7,614 people, or 8.4%.
b) Racial and Ethnic Impact: Under the stipulated revisions to the legislative plan the percentage of racial and ethnic minorities within the 30 legislative districts remains consistent with the percentage of population that these groups constitute in the existing 30 legislative districts. In revised LD's 4 and 7 the total percentage of racial and ethnic minorities is increased by 6% and 2%, respectively.

IV. CONCLUSIONS OF LAW
A. House Bill 2001, as adopted, is unenforceable because on March 8, 1982 the Department of Justice refused to preclear that bill; accordingly, pursuant to Section 5 of the Voting Rights Act, there is no valid legislative reapportionment plan in existence at this time.
B. Based upon the stipulated facts and the representation of the parties, House Bill 2002, as adopted, violates Article I, Section 2 of the United States Constitution by failing to achieve numerical equality as nearly as practicable between congressional districts.
C. The legislative plan, as modified by the stipulated revisions and in the form represented in Exhibits 100, 100a-d, does not violate the Fourteenth and Fifteenth Amendments to the United States Constitution by diluting racial and ethnic minority voting strength.
D. The population variances in the stipulated revision of the legislative plan do not violate the Fourteenth Amendment to the United States Constitution.
E. The congressional plan, as modified by the stipulated revisions and represented in Exhibits 99, 99a-e, 1, does not violate Article I, Section 2 and the Fifteenth Amendment to the United States Constitution by diluting racial and ethnic minority voting strength.
F. The population variances in the stipulated revision of the congressional plan do not violate Article I, Section 2 and the Fifteenth Amendment to the United States Constitution.
G. The San Carlos Apache Tribe contends that their reservation should have been placed in a single congressional district, and by entering this order we are approving such placement. Because H.B. 2002 is unconstitutional under Article I, Section 2 of the U. S. Constitution, as contended by Plaintiffs and Intervenor-Plaintiffs, the San Carlos Apache Tribe, it is unnecessary for this court to reach the issue of whether the division of the San Carlos Apache Reservation into congressional districts 2, 4, and 5 violates the 14th and 15th Amendments to the U. S. Constitution. However, based on Finding of Fact numbers B1-4, D5-7, and E6-8, above which are unique to the San Carlos Apache Tribe and the record before the court, it is the opinion of this court that the congressional plan adopted by this court, which places the San Carlos Apache Reservation in a single congressional district, resolves any constitutional issues.


*544 JUDGMENT
In light of the evidence and record before this Court, the stipulation of the parties and the findings of fact and conclusions of law, IT IS ORDERED, ADJUDGED AND DECREED:
1. The legislative and congressional plans passed by the Arizona Legislature on December 1, 1981 as House Bills 2001 and 2002, are invalid and of no further force or effect.
2. a) Commencing with the thirty-sixth legislature, the senate shall consist of thirty members and the house of representatives shall consist of sixty members.
b) One member of the senate and two members of the house of representatives shall be elected from each of the thirty legislative districts established in subsection (c) below.
c) For the thirty-sixth legislature and until changed by the legislature, the legislative districts shall be as provided in this subsection. There shall be thirty legislative districts described by enumeration districts, census tracts, blocks and block numbering areas as utilized by the United States Bureau of the Census for its enumeration of population conducted on April 1, 1980, as set forth on Exhibit A attached hereto and by this reference made a part hereof.
3. For the purpose of selection by and from districts the number of representatives in congress to which this state is entitled, and until changed by the legislature, the geographical area of the congressional districts, described by the enumeration districts, census tracts, blocks and block numbering areas as utilized by the United States Bureau of the Census for its enumeration of population conducted on April 1, 1980, shall be as set forth on Exhibit B attached hereto and by this reference made a part hereof.
4. While it is represented by the parties that the legislature will not enact any further legislative reapportioning or congressional redistricting legislation, the teachings of the United States Supreme Court dictate that appropriate deference should be made to the legislative bodies in these cases. Such deference provides the legislature the opportunity to act first as well as to allow the legislature to be a forum for any expression by the public.
Therefore, this judgment becomes effective ten (10) days from this date if no new law is enacted within that time reapportioning the Arizona legislature and redistricting the congressional districts of Arizona.

EXHIBIT "A"

Legislative Districts

Districts

Description
1 Mohave county
Enumeration districts 23 through 25, 33 through 37, 46 through 86, 87A, 87B, 87C and 88 through 138.
Yavapai county
Block numbering areas 9901 and 9902.
Enumeration districts 454A, 454B, 455, 456, 459, 460, 462 through 477, 478A, 478B, 478C, 479A, 479B, 484 through 486, 488 through 491, 492A, 492B, 493 through 506, 507A, 507B, 508 through 512, 513A, 513B, 514 through 516, 517A, 517B, 517C, 518, 519, 520A, 521 through 525, 526A and 527 through 541.
2 Coconino county
Block numbering areas 9901, 9902, 9903, 9904 and 9905.
Enumeration districts 128 through 130, 134 through 141, 142A, 142C, 143 through 149, 150A, 151 through 179, 5097 through 5099, 5101, 5102, 7060 through 7064, 7858 and 7859.
Gila county
Block numbering area 9901.
Enumeration districts 450 through 457 and 463.
Mohave county
Block numbering areas 9901 and 9902.
Enumeration districts 29 through 32 and 38 through 45.
Navajo county
Enumeration districts 386, 389, 399, 7000 through 7040 and 7826.
Yavapai county
*545 Enumeration districts 450 through 453, 457, 458, 461A, 461B, 480 through 482 and 487.
3 Apache county
Enumeration districts 3500 through 3583, 3585 through 3587, 3589 through 3630, 3649 through 3682 and 3702 through 3759.
Coconino county
Enumeration districts 100 through 113, 114A, 114B, 114C, 115 through 121, 125 through 127, 131 through 133, 5000 through 5096, 5100, 5103 through 5105, 5107 through 5127, 5129 through 5131, 5133 through 5142, 5800 through 5805, 5807, 5808, 7848 through 7857 and 7860 through 7872.
Mohave county
Enumeration districts 1 through 22 and 26 through 28.
Navajo county
Enumeration districts 4500 through 4549, 4551 through 4581, 4601 through 4651, 4800 through 4839, 7800 through 7825 and 7827 through 7833.
Yavapai county
Enumeration district 483.
4 Apache county
Enumeration districts 552 through 562, 563A, 563B, 563C, 564, 565A, 565B, 565C, 565D, 566A, 566B, 567 through 576 and 3000 through 3035.
Gila county
Enumeration districts 458 through 462, 464 through 486, 487A, 487B, 488A, 488B, 488C, 489, 490, 491A, 491B, 492A, 492B, 492C, 493A, 493B, 494 through 496, 497A, 497B, 498A, 498B, 498C, 498D, 499 through 509 and 6000 through 6035.
Graham county
Enumeration districts 50 through 56.
Greenlee county
Enumeration districts 1 through 15 and 17.
Navajo county
Enumeration districts 375 through 385, 387, 388, 390 through 398, 400 through 423, 424A, 424B, 425, 426A, 426B, 427 through 434 and 4000 through 4081.
Pinal county
Census tract 2, enumeration districts 6 and 11.
Census tract 4, enumeration districts 1 through 5 and 17.
Census tract 6, enumeration districts 83A and 83B.
5 Yuma county
Census tracts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115 and 116.
6 Maricopa county
Census tracts 612, 613, 614, 822.01 and 822.02.
Census tract 1165, blocks 102, 103, 105 through 117, 201 through 210, 215, 216, 302 through 310, 313 through 317, 409 and 410.
Census tract 1166.01, blocks 101 through 108, 110, 116 through 119, 124 through 130, 201 through 217, 219, 301 through 313 and 903 through 930.
Census tracts 1166.02, 1167.02, 1167.03, 1167.04, 1167.05 and 1167.06.
Census tract 5227.02, blocks 101 and 102.
Census tracts 6232 and 7233.
Pima county
Census tracts 49 and 50.
Pinal county
Census tracts 1, 12, 13, 14, 15, 16 and 17.
7 Gila county
Enumeration districts 510 through 512, 513A, 513B and 514.
Pima county
Census tracts 42 and 43.04.
Census tract 43.05, enumeration districts 261 and 262.
Census tracts 44.04 and 44.05.
Census tract 46.06, blocks 402, 408 through 413, 419, 420 and 544.
Census tract 48.
Pinal county
Census tract 2, enumeration districts 12 through 14.
Census tracts 3 and 5.
*546 Census tract 6, enumeration districts 76 through 78, 82T, 82U and 84 through 88.
Census tracts 7, 8, 9, 10, 11, 18, 19, 20 and 21.
Santa Cruz county
Block numbering area 9901, blocks 201 through 232.
Block numbering area 9902, blocks 211 through 214 and 301 through 329.
Enumeration district 17A.
8 Cochise county
Block numbering areas 9901 and 9902.
Block numbering area 9904, blocks 101 through 137, 202 through 212, 218, 301 through 326 and 401 through 438.
Block numbering areas 9905, 9906 and 9907.
Enumeration districts 50 through 53, 54A, 55A, 56, 58A, 59 through 76, 79 through 81, 82A, 82B, 83, 86 through 92, 93A, 94 through 103, 105, 106 and 112.
Graham county
Enumeration districts 57 through 74, 75A, 75B, 75C, 75D, 76, 77A, 77B, 78A, 78B and 79 through 87.
Greenlee county
Enumeration districts 16, 18 through 21.
9 Cochise county
Block numbering area 9903.
Block numbering area 9904, blocks 201 and 213 through 217.
Enumeration districts 77, 78, 84, 85 and 107 through 111.
Pima county
Census tracts 40.12 and 40.13.
Census tract 40.15, blocks 101, 102, 201 through 204, 501 through 504 and 511 through 515.
Census tract 40.18, blocks 106 through 120, 202 through 211, 213, 215 through 229, 302 through 320 and 322 through 345.
Census tract 40.19.
Census tract 40.21, blocks 401 through 415, 417 through 423 and 512 through 515.
Census tract 40.22, blocks 101 through 113, 201 through 210, 301 through 304, 310 through 327 and 401 through 410.
Census tract 41.02, blocks 212 through 216, 225 through 235, 240, 241 and enumeration districts 238 through 243.
Census tract 43.03.
Census tract 43.05, enumeration districts 254 through 260 and 334.
Santa Cruz county
Block numbering areas 9901, blocks 102 through 111, 113, 115 through 117, 121 through 139 and 145 through 151.
Block numbering area 9902, blocks 101, 102, 108 through 122, 201 through 210, 215, 216 and 220 through 225.
Enumeration districts 1 through 12, 13A, 14A, 14C, 15A and 16.
10 Pima county
Census tract 1, blocks 108 through 118, 201 through 214, 218 through 222, 403 and 404.
Census tract 5, blocks 112, 113, 201 through 213, 301 through 315, 706 through 711 and 801 through 811.
Census tract 6, blocks 516 through 521 and 601 through 617.
Census tract 7, blocks 116, 117, 201 through 217, 268, 301, 302, 309, 311 through 318, 353, 358, 401 through 408, 411 through 415, 459, 502 through 517 and 601 through 615.
Census tracts 8 and 9.
Census tract 10, blocks 109 through 115, 119 through 123, 167, 207, 209, 210, 212, 213, 215 through 221, 251, 253, 303 through 307, 311, 314 through 317, 351, 352 and 362.
Census tracts 20, 21, 22 and 23.
Census tract 24, blocks 101 through 114, 201 through 213, 215 through 220, 301 through 314, 401 through 412, 501 through 513, 515, 564, 565, 601 through 605, 609 through 612, 614, 656, 701, 702, 709 through 712, 714, 715 and 763.
Census tract 35.01, blocks 201 through 209, 301 through 303, 401 through 409, 501 through 505, 601 through 607, 701 through 707, 801 through 805, 808, 901 and 902.
Census tracts 37.01, 37.02 and 37.03.
*547 Census tract 38, blocks 101 through 115, 201 through 208, 210, 259, 260, 302 through 309, 316, 367, 401 through 417, 501 through 515, 601 through 614 and 701 through 715.
Census tract 39, blocks 410 through 412, 417 through 419, 506 through 511 and 514.
Census tract 41.02, blocks 102 through 116, 151 through 153, 167 through 169, 201 through 204, 902 through 908, 917, 919, 920, 927 through 931, 933 through 937, 951, 959, 960, 968, 969, 971, 973, 982, 983, 988 and 989.
Census tracts 41.03 and 41.04.
11 Pima county
Census tract 1, blocks 102 through 107, 301 through 303, 315 through 323, 401 and 402.
Census tracts 2, 3 and 4.
Census tract 5, blocks 101 through 105, 401, 406 through 412, 452, 501 through 507, 510 through 514, 558, 601 through 612, 618 and 701 through 705.
Census tract 6, blocks 402 through 407, 410 through 415, 417 through 419, 501 through 515, 620 through 622, 701 through 703, 706 through 711, 714 through 720 and 801 through 816.
Census tract 10, blocks 214 and 308 through 310.
Census tracts 11 and 12.
Census tract 13.01, blocks 104, 105, 115, 116, 204 through 206, 516 through 518, 602 through 607, 610 through 617, 619, 702 through 705, 709 through 722, 756, 757, 767, 801 and 802.
Census tract 13.02.
Census tract 14, blocks 109 through 119, 201 through 221, 301 through 320, 401 through 414 and 501 through 518.
Census tract 15, blocks 206 through 220, 301 through 320, 403 through 418, 451, 501 through 503, 506 through 512, 514 through 520, 554 and 601 through 615.
Census tract 16, blocks 203 through 220, 223, 224, 301 through 318, 359 and 401 through 404.
Census tract 24, blocks 607, 608 and 703 through 708.
Census tracts 25.01 and 25.02.
Census tract 26.01, blocks 105, 213 and 305 through 311.
Census tract 38, blocks 211 through 215, 301 and 310 through 315.
Census tract 39, blocks 101 through 119, 201 through 212, 301 through 315, 401 through 409, 413 through 416, 501 through 505, 512, 513, 901 and 902.
Census tracts 43.01, 44.01, 44.03, 45.04 and 45.05.
Census tract 45.08, blocks 106 and 107.
12 Pima county
Census tract 13.01, blocks 101 through 103, 106 through 114, 117 through 119, 201 through 203, 207 and 208.
Census tract 14, blocks 101 through 108 and 519 through 524.
Census tract 15, blocks 101 through 120, 201 through 205, 616 through 618 and 701 through 720.
Census tract 16, blocks 405 through 408, 412 through 419, 459, 470 and 503 through 520.
Census tract 17.
Census tract 18, blocks 701 through 711, 762 and 763.
Census tract 26.01, blocks 101 through 104, 201 through 212, 214 through 217, 301 through 304 and 312 through 315.
Census tracts 26.02 and 27.
Census tract 28, blocks 504 through 506 and 513.
Census tracts 45.06 and 45.07.
Census tract 45.08, blocks 101 through 105, 201 through 205 and 301 through 314.
Census tracts 45.09, 46.03, 46.04 and 46.05.
Census tract 46.06, blocks 101 through 120, 122, 201 through 230, 232 through 242, 244 through 269, 280, 298, 299, 302 through 311, 313 through 327, 329 through 337, 339 through 366, 417, 639 and enumeration district 235a.
Census tract 47.03.
Census tract 47.06, blocks 101 through 114, 201 through 216, 218 through 220, 301 through 307, 401 through 422, 501 and 504 through 516.
Census tract 47.07.
13 Pima county
*548 Census tract 6, blocks 101 through 120, 201 through 221, 301 through 321, 401, 408, 409 and 416.
Census tract 7, blocks 101 through 109, 111 through 113, 115 and 160.
Census tract 16, blocks 101 through 119, 201, 202 and 321 through 324.
Census tract 18, blocks 103 through 114, 151, 201 through 217, 301 through 316, 401 through 415, 501 through 514, 601 through 605, 607 through 613, 656, 657, 713 and 714.
Census tract 19.
Census tract 28, blocks 101 through 116, 201 through 214, 301 through 317, 401, 403 through 406, 408 through 416, 452, 453, 457, 458, 501 through 503 and 507 through 512.
Census tracts 29.01, 29.03, 29.04, 30.01, 30.02, 31.01, 31.02 and 32.
Census tract 33.01, blocks 401, 402, 404 through 409, 411 through 414, 453, 501 through 511 and 513 through 518.
Census tract 34.
Census tract 35.01, blocks 101 through 114.
Census tract 40.16, blocks 101 through 112, 114, 115, 117, 119 through 151, 201 through 206, 210 through 222, 224, 247, 250, 303 through 317, 325 through 334, enumeration districts 232 and 233.
Census tracts 47.04 and 47.05.
Census tract 47.06, blocks 310, 312 through 315 and 320 through 322.
14 Pima county
Census tract 33.01, blocks 101 through 107, 110 through 114, 158 through 160, 169 through 172, 201 through 213 and 301 through 312.
Census tract 33.02.
Census tract 35.01, blocks 806, 807 and 903 through 906.
Census tracts 35.02, 35.03, 35.04, 36, 40.01, 40.04, 40.08, 40.09, 40.10, 40.11 and 40.14.
Census tract 40.15, blocks 301 through 303, 401 through 407, 505 through 510, 516 and 517.
Census tract 40.16, blocks 225 through 228, 230 through 234, 238 through 240, 242, 243, 245, 246, 248, 249, 251 through 256, 320 through 323, 335 through 342 and 401 through 417.
Census tract 40.17.
Census tract 40.18, blocks 101 through 105.
Census tract 40.20.
Census tract 40.21, blocks 101 through 113, 115 through 121, 201 through 211, 301 through 315, 501 through 510, 516 and 517.
Census tract 40.22, blocks 305 through 308.
15 Maricopa county
Census tracts 405.01, 405.02, 506, 507, 608, 609, 610.01, 610.02, 611, 716, 717, 718, 820.01, 820.02, 820.03, 820.04, 821 and 1096.01.
Census tract 1096.02, blocks 204 through 209, 215 through 218, 221, 222, 224, 225, 233 and 301 through 335.
Census tract 1097.
16 Maricopa county
Census tract 923.02, blocks 301 through 315, 318 through 327, 401 through 413 and 501 through 508.
Census tracts 923.03 and 924.
Census tract 930, blocks 102, 103, 208 through 216, 220, 221 and 302 through 305.
Census tracts 1042.02, 1042.03 and 1042.04.
Census tract 1042.05, blocks 301 through 303 and 305 through 324.
Census tracts 1042.06 and 1042.08.
Census tract 1042.10, blocks 223 through 236 and 239.
Census tracts 1042.11 and 1042.12.
Census tract 1042.13, blocks 301 through 318, 401 through 424, 501 through 505, 917 and 918.
Census tracts 1057, 1058 and 1070.
17 Maricopa county
Census tract 715.01, blocks 409 and 910.
Census tracts 715.02, 715.03, 715.04 and 715.05.
Census tract 719.01, blocks 201 through 206, 401 through 403, 405 through 409, 906, 907 and 911.
*549 Census tract 719.02.
Census tract 923.01, blocks 223 through 229 and 907 through 909.
Census tract 923.02, blocks 414 through 424, 426 through 432 and 701 through 712.
Census tracts 925, 926, 927.01, 927.02, 927.03, 928, 929, 931.02.
Census tract 1094, blocks 201 through 211, 223 through 233, 301 through 310 and 322 through 332.
Census tract 1095.
Census tract 1096.02, blocks 101 through 116, 201 through 203 and 401 through 411.
Census tract 1098.
Census tract 1099, blocks 201 through 204, 206 through 226.
18 Maricopa county
Census tract 1036.02, blocks 201 through 246, 248 and 250.
Census tract 1037, blocks 204 through 207, 211, 212, 215 through 220, 222 through 227 and 229 through 235.
Census tract 1038.
Census tract 1039, blocks 203 through 215.
Census tract 1042.05, blocks 101 through 110 and 201 through 213.
Census tracts 1044, 1045, 1046 and 1047.
Census tract 1051.02, block 409.
Census tracts 1052, 1053, 1054 and 1055.
Census tract 1056, blocks 101 through 110, 121 through 130, 301 and 305 through 314.
Census tract 1060, blocks 101 through 116.
Census tracts 1061, 1062, 1063, 1066, 1067, 1074 and 1075.
19 Maricopa county
Census tracts 303.02, 303.03 and 303.04.
Census tract 303.07, blocks 801 through 822.
Census tracts 303.08 and 303.09.
Census tract 303.10, blocks 101 through 106, 109 through 113, 199, 201 through 206, 216, 301 through 324, 401 through 442, 444 through 469, 472, 477 through 481, 486, 487, 495 and 690, enumeration districts 353 and 354A.
Census tracts 303.11, 303.12 and 303.13.
Census tract 715.01, blocks 101 through 136, 201 through 212, 301 through 307 and 401 through 408.
Census tract 719.01, blocks 101 through 121, 910 and 912.
Census tract 923.01, blocks 201, 202, 204 through 211 and 213 through 222.
Census tract 1036.02, blocks 101 through 117.
Census tract 1036.03.
Census tract 1039, blocks 103, 106 through 110, 112 through 123, 125 through 135 and 217.
Census tracts 1040, 1041, 1042.07 and 1042.09.
Census tract 1042.10, blocks 201 through 222, 237, 238 and 401 through 413.
Census tract 1042.13, blocks 920 through 925.
Census tract 1043.
20 Maricopa county
Census tract 930, blocks 106 through 119, 201, 202, 204 through 207 and 217 through 219.
Census tract 931.01.
Census tract 1056, blocks 201 through 210, 231 through 240 and 315 through 318.
Census tract 1059.
Census tract 1060, blocks 209 through 216, 218 through 230, 232 through 235, 301 through 318 and 320.
Census tracts 1068, 1069, 1071, 1072 and 1073.
Census tract 1090, blocks 102, 104 through 112, 115 through 117, 122 through 124, 126 through 131, 201 through 213 and 301 through 308.
Census tracts 1091, 1092 and 1093.
Census tract 1094, blocks 101 and 103 through 118.
Census tract 1099, blocks 101 through 115.
Census tracts 1100, 1101, 1102 and 1103.
Census tract 1120, blocks 311 through 318, 320 through 333, 401 through 404, 406 and 407.
21 Maricopa county
Census tract 101, enumeration district 175.
Census tract 202.
*550 Census tract 1112.02, blocks 305 through 307, 309, 310, 312 through 318, 901, 904 through 906, 909 and 912.
Census tract 1138, blocks 119, 127 and 128.
Census tract 2181.
Census tract 2182, blocks 110 through 113, 117, 209 through 215 and 301 through 310.
Census tracts 3184, 3185.01, 3185.02, 3186, 3187 and 3188.
Census tract 3197.04, blocks 103 through 112, 601 through 603 and 605 through 608.
Census tracts 4201.01, 4201.02, 4201.03, 4202.01, 4202.02, 4202.03, 4203 and 4204.
Census tract 4206.01, blocks 101 through 103, 105 through 122, 125 and 126.
Census tracts 4206.02, 4207.01 and 4207.02.
Census tract 4211.01, blocks 201 and 203 through 210.
Census tract 4212.01.
Census tract 4212.02, blocks 301 through 304.
Census tract 4217.
Census tract 4226.01, blocks 115, 116, 120, 121, 201 through 230, 240, 430 through 438 and 499.
Census tracts 4226.03, 4226.04, 4226.05 and 4226.06.
22 Maricopa county
Census tract 1120, blocks 113 through 126, 201 through 207, 209 through 213 and 501 through 505.
Census tracts 1121, 1122, 1123, 1124, 1125.02, 1125.03, 1125.04, 1126, 1127 and 1128.
Census tract 1129, blocks 301 through 322.
Census tracts 1143, 1144, 1145, 1146, 1147, 1148, 1155, 1156 and 1157.
Census tract 1166.01, block 902.
23 Maricopa county
Census tract 1129, blocks 101 through 128, 201 through 227 and 401 through 432.
Census tracts 1130, 1131, 1132, 1133, 1134 and 1135.
Census tract 1136, blocks 111 and 201 through 233.
Census tract 1138, blocks 105 through 107, 109 through 115, 117, 118, 120, 125, 126, 201, 204 through 207, 210, 212, 215 through 223, 318 through 327 and 401 through 427.
Census tracts 1139, 1140, 1141, 1142, 1149, 1150, 1151, 1152, 1153, 1154, 1158, 1159, 1160, 1161, 1162.02, 1162.03, 1162.04, 1163 and 1164.
Census tract 1165, blocks 401 through 408.
24 Maricopa county
Census tract 101, enumeration district 176.
Census tracts 303.05 and 303.06.
Census tract 303.07, blocks 101 through 107, 201 through 204, 401 through 407, 501 through 514, 601 through 620, 701 through 715, 901 through 920 and 945 through 952.
Census tract 303.10, blocks 493, 494, 496, 497, 682 through 687, 692, 695, 921, enumeration districts 352, 355A and 356A.
Census tract 304.
Census tract 1032.04, blocks 301 through 309, 401 through 413, 501 through 504 and 506 through 517.
Census tracts 1032.05 and 1032.08.
Census tract 1032.09, blocks 101 through 114 and 212.
Census tracts 1033.02, 1033.03, 1033.04, 1034, 1035.01, 1035.02 and 1036.01.
Census tract 1037, blocks 101, 102, 104 through 111, 113 through 125, 129 and 130.
Census tracts 1048.01, 1048.02 and 1049.
Census tract 1050.01, blocks 114 through 124, 213 through 222, 501, 503 through 507 and 509 through 515.
Census tract 1051.01.
Census tract 1051.02, blocks 402 through 408, 410 through 418, 420, 421 and 423 through 425.
Census tract 1051.03, blocks 101 through 106, 114, 201 through 209, 211 through 217 and 219 through 221.
25 Maricopa county
Census tracts 1064, 1065, 1076, 1077, 1078, 1084, 1085, 1086, 1087, 1088 and 1089.
Census tract 1090, blocks 101, 113, 114 and 119 through 121.
*551 Census tracts 1104, 1105 and 1106.
Census tract 1107, blocks 101 through 107, 109, 111 through 129, 303 through 319, 404 through 425 and 430.
Census tract 1108, blocks 301 through 317 and 401 through 409.
Census tract 1116, blocks 301 through 326 and 401 through 409.
Census tracts 1117, 1118 and 1119.
26 Maricopa county
Census tract 1050.02.
Census tract 1051.03, blocks 302 through 307, 309 through 311 and 313 through 319.
Census tracts 1079, 1080, 1081, 1082 and 1083.
Census tract 1107, blocks 201 through 206, 210 through 218 and 220 through 222.
Census tract 1108, blocks 104, 105, 107 through 122, 201 through 210 and 213 through 221.
Census tracts 1109, 1110, 1111, 1112.01.
Census tract 1112.02, block 913.
Census tracts 1113, 1114 and 1115.
Census tract 1116, blocks 101 through 124 and 201 through 223.
Census tract 1136, blocks 101 through 110.
Census tract 1137.
Census tract 2169, block 213.
Census tract 2170.01, blocks 312 and 323 through 325.
Census tract 2172.01, blocks 101 through 123 and 130 through 134.
Census tracts 2173, 2174, 2175 and 2180.
27 Maricopa county
Census tracts 3189, 3190, 3191, 3192, 3194.01, 3194.02, 3194.03, 3195, 3196, 3197.02 and 3197.03.
Census tract 3197.04, blocks 205 through 212, 301 through 313, 401 through 403, 501 through 510 and 512 through 518.
Census tracts 3198, 3199.02, 3199.03, 3199.04, 3199.05, 3199.06, 3199.07, 3199.08, 3200.01 and 3200.02.
Census tract 5227.02, blocks 315, 316, 501 and 505 through 508.
28 Maricopa county
Census tract 1032.04, blocks 101 through 117, 201 through 219 and 801.
Census tracts 1032.06 and 1032.07.
Census tract 1032.09, blocks 201, 202, 205, 206, 208 through 211 and 213 through 234.
Census tract 1050.01, blocks 101 through 103, 105 through 113, 125, 201 through 204, 206 through 212, 226, 237, 301, 302, 304 through 325, 516 through 519 and 521 through 525.
Census tracts 2168.02, 2168.03, 2168.04 and 2168.05.
Census tract 2169, blocks 101, 103 through 119, 121 through 127, 201 through 205 and 207 through 212.
Census tract 2170.01, blocks 307, 308, 310, 311, 314 through 317, 319, 320, 327 through 343 and 345 through 350.
Census tracts 2170.02, 2171.01 and 2171.02.
Census tract 2172.01, blocks 202 through 222, 303, 304, 309, 310, 313 through 315 and 321 through 328.
Census tracts 2172.02, 2176, 2177, 2178 and 2179.
Census tract 2182, blocks 101, 103 through 109, 115, 204 through 208, 216 through 218 and 311 through 315.
Census tract 2183.
29 Maricopa county
Census tract 3193.
Census tract 3194.04, blocks 101 through 118.
Census tract 4205.
Census tract 4206.01, blocks 201, 203 through 208, 210 through 213 and 215 through 243.
Census tracts 4208, 4209.01, 4209.02 and 4210.
Census tract 4211.01, blocks 301 through 309.
Census tract 4211.02.
Census tract 4212.02, blocks 102 through 115, 202 through 208, 210 through 212 and 214 through 219.
Census tracts 4213.01, 4213.02, 4214, 4215.01, 4215.02, 4216.01, 4216.02, 4218.01, 4218.02, 4219.01, 4219.02, 4220.01, 4220.02, 4221.01, 4221.02, 4221.03 and 4221.04.
30 Maricopa county
*552 Census tract 3194.04, blocks 201 through 211 and 213.
Census tracts 4222.01, 4222.02, 4222.03, 4222.04, 4222.05, 4222.06, 4223, 4224 and 4225.
Census tract 4226.01, blocks 401 through 416, 418 through 428, 496 through 498, 501, 502, 918 and enumeration district 188.
Census tracts 4226.02 and 5227.01.
Census tract 5227.02, blocks 103, 104, 106, 107, 109 through 123, 125 through 132, 301 through 314, 399, 599 and enumeration district 197.
Census tracts 5228, 5229, 5230.01, 5230.02, 5231.01 and 5231.02.

EXHIBIT "B"

Congressional Districts

District 1

Description
Maricopa county
Census tracts 1082, 1083, 1084 and 1085.
Census tract 1086, blocks 206 through 220, 401, 402 and 405 through 407.
Census tract 1087.
Census tract 1088, blocks 208 through 221, 301 through 306 and 308 through 317.
Census tract 1105, blocks 101 through 103, 108 through 111, 114, 116, 117, 401, 402, 404, 405, 407, 408, 411, 412 and 501 through 504.
Census tracts 1106, 1107, 1108, 1109, 1110, 1111, 1112.01, 1112.02, 1113, 1114, 1115, 1116, 1133, 1134, 1135, 1136, 1137, 1138, 1139, 1151 and 1152.
Census tract 1153, blocks 101 through 119.
Census tracts 1160, 1161, 1162.02, 1162.03, 1162.04 and 1163.
Census tract 1167.06, blocks 101 through 127, 201 through 215, 302 through 305, 399, 401, 403 and enumeration district 2A.
Census tracts 2172.01, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181, 2182, 2183, 3184, 3185.01, 3185.02, 3186, 3187, 3188, 3189, 3190, 3191, 3192, 3193, 3194.01, 3194.02, 3194.03, 3194.04, 3195, 3196, 3197.02, 3197.03, 3197.04, 3198, 3199.02, 3199.03, 3199.04, 3199.05, 3199.06, 3199.07, 3199.08, 3200.01, 3200.02, 4201.01, 4201.02 and 4201.03.
Census tract 4202.01, blocks 102 through 112, 114 through 133, 196 through 199, 202 through 218, 225, 226 and 301 through 339.
Census tracts 4202.02, 4202.03, 4203, 4204, 4205, 4206.01, 4206.02, 4207.01, 4207.02, 4208, 4209.01, 4209.02, 4210, 4211.01, 4211.02, 4212.01, 4212.02, 4213.01, 4213.02, 4214, 4215.01, 4215.02, 4216.01, 4216.02, 4217, 4218.01, 4218.02, 4219.01, 4219.02, 4220.01, 4220.02, 4221.01, 4221.02, 4221.03, 4221.04, 4222.01, 4222.02, 4222.03, 4222.04, 4222.05, 4222.06, 4223, 4224, 4225, 4226.01, 4226.02, 4226.03, 4226.04, 4226.05, 4226.06, 5227.01, 5227.02, 5228, 5229, 5230.01, 5230.02, 5231.01 and 5231.02.

District 2

Description
Maricopa county
Census tracts 1089, 1090, 1091, 1092, 1093 and 1094.
Census tract 1098, blocks 119, 121, 122, 125, 126, 206 through 222, 301, 302 and 307 through 313.
Census tracts 1099, 1100, 1101, 1102, 1103 and 1104.
Census tract 1105, blocks 118, 119, 204 through 207, 210 through 218, 301 through 312, 314, 403, 406, 409, 410, 505 through 508 and 601 through 609.
Census tracts 1106, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125.02, 1125.03, 1125.04, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149 and 1150.
Census tract 1153, blocks 201 through 204 and 207 through 209.
Census tracts 1154, 1155, 1156, 1157, 1158, 1159, 1164, 1165, 1166.01, 1166.02, 1167.02, 1167.03, 1167.04 and 1167.05.
Census tract 1167.06, block 501 and enumeration district 1.
Census tracts 6232 and 7233.
Pima county
Census tracts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13.01, 13.02, 14 and 15.
*553 Census tract 16, blocks 116 through 119, 201 through 224, 301 through 312, 315 through 318, 359, 404, 405, 415, 416, 506, 507 and 520.
Census tract 19, blocks 111, 112, 114 through 116, 201 through 203, 206 through 218, 254, 255, 301 through 314, 413 through 420 and 501 through 505.
Census tract 20.
Census tracts 21, 22, 23, 24, 25.01 and 25.02.
Census tract 26.01, blocks 201 through 217 and 301 through 315.
Census tract 26.02, blocks 118 through 121, 203 through 212 and 301 through 312.
Census tract 27, blocks 301 through 323, 339, 343 through 345, 401 through 405 and 407 through 409.
Census tracts 37.01, 37.02, 37.03, 38 and 39.
Census tract 41.02, blocks 110 through 116, 167, 168, 902 through 904, 907 and 951.
Census tract 41.03, blocks 101 through 104, 106 through 125, 127 through 132, 134 through 161 and 201 through 215.
Census tract 41.04, blocks 101 through 141.
Census tracts 42, 43.01 and 43.04.
Census tract 43.05, enumeration districts 259 through 262.
Census tract 44.01, blocks 202 through 205, 208, 210 through 224, 251 through 255, 259, 302 through 304, 306 through 313, 351, 355, 356, 901 through 903 and 905.
Census tract 44.03, blocks 401 through 408, 414 through 428, 437 and 501.
Census tract 44.05, blocks 315 through 318, 320 through 322, 501, 504, enumeration districts 267A, 267B and 269 through 277.
Census tract 45.04, blocks 201, 202, 301 through 309 and 408 through 413.
Census tract 45.05, blocks 201 through 207, 301 and 302.
Census tracts 48, 49 and 50.
Pinal county
Census tracts 1 and 18.
Santa Cruz county
Block numbering areas 9901 and 9902.
Enumeration districts 15A and 17A.
Yuma county
Census tracts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12 and 13.
Census tract 109, blocks 101 through 104, 150, 151, enumeration districts 248 through 250, 252, 254, 330 and 331.
Census tracts 110 and 111.
Census tract 112, enumeration districts 228, 229 and 240.
Census tracts 113, 114, 115 and 116.

District 3

Description
Coconino county
Block numbering areas 9901, 9902, 9903, 9904 and 9905.
Enumeration districts 100 through 113, 114A, 114B, 114C, 115 through 121, 125 through 141, 142A, 142C, 143 through 149, 150A, 151 through 179, 5000 through 5105, 5107 through 5127, 5129 through 5131, 5133 through 5142, 5800 through 5805, 5807, 5808, 7060 through 7064 and 7848 through 7872.
Maricopa county
Census tract 303.09.
Census tract 303.10, blocks 101 through 106, 111, 113, 201 through 206, 216, 302 through 324, 401 through 407, 410 through 413 and 416.
Census tracts 303.11, 303.12, 303.13, 405.01, 405.02, 506, 507, 608, 609, 610.01, 610.02, 611, 612, 613, 614, 715.01, 715.02, 715.03, 715.04, 715.05, 716, 717, 718, 719.01, 719.02, 820.01, 820.02, 820.03, 820.04, 821, 822.01, 822.02, 923.01, 923.02, 923.03, 924, 925, 926, 927.01, 927.02, 927.03, 928, 929, 930, 931.01 and 931.02.
Census tract 1042.02, blocks 201 through 207, 301 through 318 and 401 through 417.
Census tracts 1042.03 and 1042.04.
Census tract 1042.05, blocks 301 through 303 and 305 through 324.
Census tract 1042.06.
Census tract 1042.08, blocks 201 through 219.
*554 Census tracts 1042.09, 1042.10, 1042.11, 1042.12, 1042.13, 1057, 1058, 1070, 1071, 1095, 1096.01, 1096.02 and 1097.
Census tract 1098, blocks 101 through 106, 109, 117, 118, 123, 303 through 306, 314 and 401 through 409.
Mohave county
Block numbering areas 9901 and 9902.
Enumeration districts 1 through 86, 87A, 87B, 87C and 88 through 138.
Yavapai county
Block numbering areas 9901 and 9902.
Enumeration districts 450 through 453, 454A, 454B, 455 through 460, 461A, 461B, 462 through 477, 478A, 478B, 478C, 479A, 479B, 480 through 491, 492A, 492B, 493 through 506, 507A, 507B, 508 through 512, 513A, 513B, 514 through 516, 517A, 517B, 517C, 518, 519, 520A, 521 through 525, 526A and 527 through 541.
Yuma county
Census tracts 101, 102, 103, 104, 105, 106, 107 and 108.
Census tract 109, enumeration districts 244 through 247, 255 and 256.
Census tract 112, enumeration district 239.

District 4

Description
Apache county
Enumeration districts 552 through 562, 563A, 563B, 563C, 564, 565A, 565B, 565C, 565D, 566A, 566B, 569, 572, 573, 3000 through 3035, 3500 through 3583, 3585 through 3587, 3589 through 3630, 3649 through 3682 and 3702 through 3759.
Gila county
Block numbering area 9901.
Enumeration districts 450 through 486, 487A, 487B, 488A, 488B, 488C, 489, 490, 491A, 491B, 492A, 492B, 492C, 493A, 493B, 494 through 496, 497A, 497B, 498A, 498B, 498C, 498D, 499 through 512, 513A, 513B, 514 and 6000 through 6035.
Graham county
Enumeration districts 50 through 56.
Maricopa county
Census tracts 101, 202, 303.02, 303.03, 303.04, 303.05, 303.06, 303.07 and 303.08.
Census tract 303.10, blocks 109, 110, 112, 199, 301, 408, 409, 414, 415, 417 through 442, 444 through 469, 472, 477 through 481, 486, 487, 493 through 497, 682 through 687, 690, 692, 695, 921, enumeration districts 352, 353, 354A, 355A and 356A.
Census tracts 304, 1032.04, 1032.05, 1032.06, 1032.07, 1032.08, 1032.09, 1033.02, 1033.03, 1033.04, 1034, 1035.01, 1035.02, 1036.01, 1036.02, 1036.03, 1037, 1038, 1039, 1040 and 1041.
Census tract 1042.02, blocks 101 through 119.
Census tract 1042.05, blocks 101 through 110 and 201 through 213.
Census tract 1042.07.
Census tract 1042.08, blocks 101 through 108.
Census tracts 1043, 1044, 1045, 1046, 1047, 1048.01, 1048.02, 1049, 1050.01, 1050.02, 1051.01, 1051.02, 1051.03, 1052, 1053, 1054, 1055, 1056, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080 and 1081.
Census tract 1086, blocks 101, 102, 106, 108 through 115, 118 through 126, 301 through 313 and 315 through 323.
Census tract 1088, blocks 101 through 106, 113 through 116, 201 through 207 and 320 through 324.
Census tracts 2168.02, 2168.03, 2168.04, 2168.05, 2169, 2170.01, 2170.02, 2171.01, 2171.02, 2172.02 and 2173.
Census tract 4202.01, enumeration district 182.
Navajo county
Enumeration districts 375 through 423, 424A, 424B, 425, 426A, 426B, 427 through 434, 4000 through 4081, 4500 through 4549, 4551 through 4581, 4601 through 4651, 4800 through 4839, 7000 through 7040 and 7800 through 7833.
Pinal county
Census tract 6, enumeration districts 83A and 83B.


*555 District 5


Description
Apache county
Enumeration districts 567, 568, 570, 571 and 574 through 576.
Cochise county
Block numbering areas 9901, 9902, 9903, 9904, 9905, 9906 and 9907.
Enumeration districts 50 through 53, 54A, 55A, 56, 58A, 59 through 81, 82A, 82B, 83 through 92, 93A, 94 through 103 and 105 through 112.
Graham county
Enumeration districts 57 through 74, 75A, 75B, 75C, 75D, 76, 77A, 77B, 78A, 78B and 79 through 87.
Greenlee county
Enumeration districts 1 through 21.
Pima county
Census tract 16, blocks 101 through 115, 313, 314, 321 through 324, 401 through 403, 406 through 408, 412 through 414, 417 through 419, 459, 470, 503 through 505 and 508 through 519.
Census tracts 17 and 18.
Census tract 19, blocks 101 through 110, 163, 164, 315, 316, 350, 351, 367, 368, 401 through 412 and 506 through 519.
Census tract 26.01, blocks 101 through 105.
Census tract 26.02, blocks 101 through 117, 201 and 202.
Census tract 27, blocks 101 through 105, 107 through 118, 156 through 158, 201 through 220, 406, 410 through 415 and 466 through 469.
Census tracts 28, 29.01, 29.03, 29.04, 30.01, 30.02, 31.01, 31.02, 32, 33.01, 33.02, 34, 35.01, 35.02, 35.03, 35.04, 36, 40.01, 40.04, 40.08, 40.09, 40.10, 40.11, 40.12, 40.13, 40.14, 40.15, 40.16, 40.17, 40.18, 40.19, 40.20, 40.21 and 40.22.
Census tract 41.02, blocks 102 through 109, 151 through 153, 169, 201 through 204, 212 through 216, 225 through 235, 240, 241, 905, 906, 908, 917, 919, 920, 927 through 931, 933 through 937, 959, 960, 968, 969, 971, 973, 982, 983, 988, 989 and enumeration districts 238 through 243.
Census tract 41.03, blocks 301 through 316 and 401 through 415.
Census tract 41.04, blocks 201 and 301 through 303.
Census tract 43.03.
Census tract 43.05, enumeration districts 254 through 258 and 334.
Census tract 44.01, blocks 102 through 107, 112, 114 through 120, 151 through 155, 158 through 166, 171 through 174, 314 through 320, 368 through 371, 906 through 908, 910, 959 and 961 through 969.
Census tract 44.03, blocks 101, 102, 105 through 109, 126 through 128, 201 through 237, 269, 303 through 320, 350, 409 through 413, 429 through 436, 602 through 604, 695 through 699, 904, enumeration districts 236 and 237.
Census tract 44.04.
Census tract 44.05, blocks 101 through 108, 110 through 124, 126 through 128, 135 through 139, 202 through 232, 234 through 243, 245 through 247, 288, 301 through 312, 401 through 431, 610 through 613, enumeration districts 265, 266 and 268.
Census tract 45.04, blocks 101, 102, 104 through 106 and 401 through 407.
Census tract 45.05, blocks 101 through 110.
Census tracts 45.06, 45.07, 45.08, 45.09, 46.03, 46.04, 46.05, 46.06, 47.03, 47.04, 47.05, 47.06 and 47.07.
Pinal county
Census tracts 2, 3, 4 and 5.
Census tract 6, enumeration districts 76 through 78, 82T, 82U and 84 through 88.
Census tracts 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 19, 20 and 21.
Santa Cruz county
Enumeration districts 1 through 12, 13A, 14A, 14C and 16.